Name: Commission Regulation (EEC) No 181/92 of 27 January 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 92 Official Journal of the European Communities No L 19/27 COMMISSION REGULATION (EEC) No 181/92 of 27 January 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3741 /91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3741 /91 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 352, 21 . 12. 1991 , p. 30. No L 19/28 Official Journal of the European Communities 28 . 1 . 92 ANNEX to the Commission Regulation of 27 January 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 5 from 3 to 9 February 1992 Week No 6 from 10 to 16 February 1992 Week No 7 from 17 to 23 February 1992 Week No 8 from 24 February to 1 March 1992 010410 90 (&gt;) 96,500 99,555 101,271 102,498 0104 20 90 (') 96,500 99,555 101,271 102,498 0204 10 00 (2) 205,320 211,820 215,470 218,080 0204 21 00 O 205,320 211,820 215,470 218,080 0204 22 10 (2) 143,724 148,274 150,829 152,656 0204 22 30 O 225,852 233,002 237,017 239,888 0204 22 50 (2) 266,916 275,366 280,111 283,504 0204 22 90 (2) 266,916 275,366 280,111 283,504 0204 23 00 (2) 373,682 385,512 392,155 396,906 0204 50 11 (2) 205,320 211,820 215,470 218,080 0204 50 13 (2) 143,724 148,274 150,829 152,656 0204 50 15 (2) 225,852 233,002 237,017 239,888 0204 50 19 (2) 266,916 275,366 280,111 283,504 0204 50 31 (2) 266,916 275,366 280,111 283,504 0204 50 39 (2) 373,682 385,512 392,155 396,906 0210 90 11 (3) 266,916 275,366 280,111 283,504 0210 90 19 (3) 373,682 385,512 392,155 396,906 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1S80/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.